

EXHIBIT 10.74
T-MOBILE US, INC.
ANNUAL INCENTIVE AWARD NOTICE
2013 OMNIBUS INCENTIVE PLAN
T-Mobile US, Inc., a Delaware corporation (the “Company”), has granted you an
Annual Incentive Award pursuant to Section 12 of the Company’s 2013 Omnibus
Incentive Plan, as amended from time to time (the “Omnibus Plan”). The Annual
Incentive Award is subject to all the terms and conditions set forth in this
Award Notice (the “Award Notice”), the terms and conditions of the Company’s
Annual Short-Term Incentive Program (the “Program”), Appendix A (attached),
Appendix B (attached), and the Omnibus Plan, which are attached or available as
provided below and incorporated into the Award Notice in their entirety.
Participant:
____________________Performance Period:___________, 20__ to _________,
20__Target Bonus:_______________



Vesting Schedule: Subject to the terms and conditions of the Omnibus Plan and
the Program and except as otherwise provided in Appendix B, the bonus amount
payable under this Annual Incentive Award will depend upon achievement of
certain performance goals and will be determined in accordance with the
Performance Matrix attached hereto as Appendix A (the “Performance Matrix”).
Except as otherwise provided in Appendix B, upon your Separation from Service
(as such term is defined in the Omnibus Plan) for any reason during the
Performance Period, this Annual Incentive Award immediately will be canceled
without payment of any consideration to you.Acceptance/Entire Agreement: The
Award Notice, Appendix A, Appendix B, the Program, the Omnibus Plan, and your
Severance Letter Agreement with the Company, dated as of April 29, 2018, as may
be amended from time to time (or any successor agreement) (the “Severance
Agreement”) set forth the entire understanding between you and the Company
regarding this Annual Incentive Award and supersede all prior oral and written
agreements on the subject. Acceptance of this Annual Incentive Award constitutes
acceptance of all of the terms and conditions of the Award Notice, Appendix A,
Appendix B, the Program and the Omnibus Plan.


Incorporated Documents:1. 2013 Omnibus Incentive Plan2. Appendix A
3. Appendix B 4. Program Summary
5. Severance Agreement [Note: include only if applicable]











--------------------------------------------------------------------------------



APPENDIX A
Performance Matrix




APPENDIX A - 1

--------------------------------------------------------------------------------



APPENDIX B
Separation from Service and Change in Control
1. Impact of Separation from Service; Change in Control
If you have a Separation from Service during the Performance Period set forth in
the Award Notice, then the Annual Incentive Award shall become earned and vested
or be canceled depending on the reason for Separation from Service as follows.
(a)Death or Disability. If you have a Separation from Service prior to the last
day of the applicable Performance Period due to death or Disability, you will be
eligible to receive an amount equal to the Annual Incentive Award payment
(determined at target performance). [For Mr. Legere only: notwithstanding
anything to the contrary in your Amended and Restated Employment Agreement with
the Company dated April 1, 2017, as may amended from time to time, or any
successor agreement (the “Employment Agreement”).] Any Annual Incentive Award
payment determined under this paragraph (a) will be paid as soon as practicable
(but not more than sixty (60) days) after your Separation from Service.


(b)Workforce Reduction or Divestiture. If you have a Separation from Service as
a result of a Workforce Reduction or Divestiture, then you will be eligible to
receive an amount equal to (i) the Annual Incentive Award payment (determined as
though you had remained employed through the last day of the applicable
Performance Period), multiplied by (ii) the Pro-Rata Fraction. Any Annual
Incentive Award payment determined under this paragraph (b) will be paid at the
same time as other Annual Incentive Award payments for the applicable
Performance Period are made. Notwithstanding anything to the contrary herein,
you will not be eligible to receive any Annual Incentive Award payment under
this paragraph (b) unless you execute all documents required under the
applicable Company severance program or otherwise, including without limitation,
any required release of claims, within the applicable time frames set forth in
such documents or as prescribed by the Company. In the event you fail to execute
all required documents in a timely fashion, if any portion of the Annual
Incentive Award payment has been earned or paid to you after the Separation from
Service but before your failure to execute all required documents, you covenant
and agree that you will have no right, title or interest in such amount earned
or paid and that you will cause such amount to be returned immediately to the
Company upon notice.



APPENDIX B - 1

--------------------------------------------------------------------------------



[For Mr. Legere only, clause (b) is replaced in its entirety by the following:
(b) Without Cause or For Good Reason. If you have a Separation from Service
(other than as provided in paragraph (c) below) either (i) by action of the
Company for any reason other than Cause (including due to expiration of your
Employment Agreement, but excluding due to your death or Disability) or (2) for
Good Reason, then you will be eligible to receive an amount equal to (i) the
Annual Incentive Award payment (determined as though you had remained employed
through the last day of the applicable Performance Period), multiplied by (ii)
the Pro-Rata Fraction.]
(c) Change in Control. Notwithstanding anything in the Award Notice or the
Program to the contrary, but subject to Section 15.3.1(i) of the Omnibus Plan,
if (i) a Change in Control occurs and (ii) on or after the Change in Control and
on or before the first anniversary of the Change in Control either (A) you have
a Separation from Service by action of the Company or your employing Subsidiary
for any reason other than Cause (excluding due to your death or Disability) or
(B) you have a Separation from Service for Good Reason, then the
Annual Incentive Award shall become immediately earned and vested as of the date
of such Separation from Service at the greater of (1) target or (2) the actual
level of performance under Appendix A determined as if the Performance Period
had ended as of the date determined in accordance with Section 15.3.1(ii) of the
Omnibus Plan.
[For Mr. Legere only, paragraph (c) is replaced in its entirety by the
following:
(c) Change in Control. Notwithstanding anything in the Award Notice, the Program
or the Plan to the contrary, if (i) a Change in Control occurs and (ii) during
the period beginning on the date of such Change in Control and ending on the
second anniversary of the Change in Control either (A) you have a Separation
from Service by action of the Company or your employing Subsidiary for any
reason other than Cause (including due to expiration of your Employment
Agreement, but excluding your death or Disability) or (B) you have a Separation
from Service for Good Reason, then you will be eligible to receive an amount
equal to (1) the Annual Incentive Award payment (determined at target
performance), multiplied by (2) the Pro-Rata Fraction. ]
(d) Any other Separation from Service. Upon your Separation from Service for any
reason during the Performance Period other than the reasons set forth in
paragraphs (a) through (c) above, the Annual Incentive Award immediately will be
canceled without payment of any consideration to you.
[For Mr. Legere only, a new paragraph (e) is added to read as follows:
(e) Payment Date. Any Annual Incentive Award payments that become payable under
paragraphs (a) through (c) above shall be paid at such time and subject to such
terms and conditions set forth in the Employment Agreement.]



APPENDIX B - 2

--------------------------------------------------------------------------------



2. Definitions
        For purposes of the Annual Incentive Award, the following terms shall
have the following meanings. Unless otherwise defined in this Appendix B,
capitalized terms used herein shall have the meaning assigned to such terms in
the Omnibus Plan.
        “Cause” shall be defined as that term is defined in your offer letter or
other applicable employment agreement; or, if there is no such definition,
“Cause” means any one or more of the following: (i) your gross neglect or
willful material breach of your principal employment responsibilities or duties;
(ii) a final judicial adjudication that you are guilty of any felony (other than
a law, rule or regulation relating to a traffic violation or other similar
offense that has no material adverse effect on the Company or any of its
Subsidiaries); (iii) your breach of any non-competition or confidentiality
covenant between you and the Company or any Subsidiary; (iv) fraudulent conduct
as determined by a court of competent jurisdiction in the course of your
employment with the Company or any of its Subsidiaries; or (v) the material
breach by you of any other obligation which continues uncured for a period of 30
days after notice thereof by the Company or any of its Subsidiaries.
        “Divestiture” means a Separation from Service as the result of a
divestiture or sale of a business unit as determined by your employer based on
the personnel records of the Company and its Subsidiaries. [For Mr. Legere only,
this definition is omitted in its entirety.]
        “Good Reason” shall be defined as that term is defined in your offer
letter or other applicable employment agreement; or, if there is no such
definition, “Good Reason” means the occurrence of any of the following events
without your consent, provided that you have complied with the Good Reason
Process: (i) a material diminution in your responsibility, authority or duty;
(ii) a material diminution in your base salary except for across-the-board
salary reductions based on the Company and its Subsidiaries’ financial
performance similarly affecting all or substantially all management employees of
the Company and its Subsidiaries; or (iii) the relocation of the office at which
you were principally employed immediately prior to a Change in Control to a
location more than fifty (50) miles from the location of such office, or your
being required to be based anywhere other than such office, except to the extent
you were not previously assigned to a principal location and except for required
travel on business to an extent substantially consistent with your business
travel obligations at the time of the Change in Control.
        “Good Reason Process” means that (i) you reasonably determine in good
faith that a Good Reason condition has occurred; (ii) you notify the Company and
its Subsidiaries in writing of the occurrence of the Good Reason condition
within 60 days of such occurrence; (iii) you cooperate in good faith with the
Company and its Subsidiaries’ efforts, for a period of not less than 30 days
following such notice (the “Cure Period”), to remedy the condition;
(iv) notwithstanding such efforts, the Good Reason condition continues to exist
following the Cure Period; and (v) you have a Separation from Service within 60
days after the end of the Cure Period. If the Company or its Subsidiaries cures
the Good Reason condition during the Cure Period, and you have a Separation from
Service due to such condition (notwithstanding its cure), then you will not be
deemed to have had a Separation from Service for Good Reason.

APPENDIX B - 3

--------------------------------------------------------------------------------



        “Performance Period” has the meaning set forth in the Award Notice. 
        “Pro Rata Fraction” means a fraction, the numerator of which is the
number of days that have elapsed in the applicable Performance Period through
your Separation from Service and the denominator of which is the number of days
in the Performance Period. [For Mr. Legere only, this definition of “Pro-Rata
Fraction” is replaced in its entirety by the following: “Pro Rata Fraction”
means a fraction, the numerator of which is the number of days that have elapsed
in the applicable fiscal year through your Separation from Service and the
denominator of which is 365.]
        “Workforce Reduction” means your Separation from Service as a result of
a reduction in force, realignment or similar measure as determined by your
employer and (i) you are officially notified in writing of such Separation from
Service due to a workforce reduction and eligibility for the Company’s severance
program under which you are covered, or (ii) if not covered by a Company
severance program, you are notified in writing by an authorized officer of the
Company or any Subsidiary that the Separation from Service is as a result of
such action. [For Mr. Legere only, this definition is omitted in its entirety.]




APPENDIX B - 4

--------------------------------------------------------------------------------



PROGRAM SUMMARY
T-MOBILE US, INC.
2013 OMNIBUS INCENTIVE PLAN
ANNUAL SHORT-TERM INCENTIVE PROGRAM
PURPOSE AND ELIGIBILITY
The primary purpose of Annual Incentive Awards is to enhance the Company’s
ability to motivate its executive officers to expend maximum efforts to achieve
and over-perform on critical financial, operational, and strategic goals
established by the Section 16 Subcommittee of the Compensation Committee of the
Company’s Board of Directors or such other committee of the Company’s Board of
Directors, as may be applicable from time to time (the “Committee”).
Executive officers are eligible to receive Annual Incentive Awards. The
Committee will reevaluate and select participants in the T-Mobile US, Inc.
Annual Short-Term Incentive Program (the “Program”) on an annual basis.
ESTABLISHMENT OF PERFORMANCE GOALS
Performance periods under the Program will be the period with respect to which
an Annual Incentive Award is calculated and, if applicable, paid. The Committee
will establish in writing, the performance measures or goals (the “Performance
Goals”) for each performance period (including, without limitation, the manner
for calculating achievement against such Performance Goals). If more than one
Performance Goal applies for a performance period, the Committee will establish
the relative weighting of the Performance Goals, as the Committee deems
appropriate.
ESTABLISHMENT OF TARGET BONUS AND PAYOUT FORMULA
The Committee will establish the target bonus for each participant in the
Program and the formula or payout matrix (the “Payout Formula”) to determine the
amount of cash compensation that may be paid to a participant under an
Annual Incentive Award for the applicable performance period.
The target bonus may be (but is not required to be) expressed as a percentage of
the participant’s base salary. The Payout Formula may provide for an
Annual Incentive Award payment that is greater than or less than the
participant’s target bonus (i.e., a maximum payment and a threshold payment),
depending on the extent to which the Performance Goals are attained during the
applicable performance period. Notwithstanding anything to the contrary herein,
the maximum amount payable under any participant’s Annual Incentive Award in any
calendar year will not exceed $10,000,000.
CERTIFICATION
At the conclusion of a performance period and prior to making any
Annual Incentive Award payments for a performance period, the Committee will
certify in writing (which may be by approval of the Committee minutes in which
the certification is made) the extent to which the Performance Goals applicable
for the performance period were achieved or exceeded, the final


--------------------------------------------------------------------------------



amount payable to each participant under the participant’s Annual Incentive
Award, and any other material terms. Except as otherwise provided in the award
notice evidencing a participant’s Annual Incentive Award, the amount of the
Annual Incentive Award payment for each participant will be determined by
applying the Payout Formula based on the level of actual performance certified
by the Committee. Notwithstanding anything to the contrary herein, the
Committee, in its sole discretion, may eliminate or reduce the Annual Incentive
Award payment that otherwise would be payable under the Payout Formula to any
participant.
PAYMENT TIMING
Except as otherwise provided in the award notice evidencing a participant’s
Annual Incentive Award, the Company will distribute amounts payable to
participants in the Program as soon as practicable following the determination
and written certification of the final Annual Incentive Award payments for the
applicable performance period, but in no event later than March 15 of the
calendar year immediately following the calendar year that includes the last day
of the applicable performance period. Notwithstanding the foregoing sentence and
subject to Section 17.9 of the Omnibus Plan, if an Annual Incentive Award
provides deferred compensation subject to Section 409A, amounts payable with
respect to the Annual Incentive Award will be paid at the same time and in the
same form as provided under the terms and conditions governing such award.
SEPARATION FROM SERVICE
Except as otherwise provided in the award notice evidencing a participant’s
Annual Incentive Award, if a participant in the Program has a Separation from
Service prior to the last day of the applicable performance period for any
reason, the participant’s Annual Incentive Award will be immediately canceled as
of the date of such Separation from Service without payment of any consideration
to the participant.
ADMINISTRATION
The Program will be administered by the Committee. The interpretation and
construction by the Committee of any provision of the Omnibus Plan, the Program,
any Annual Incentive Award, or any award notice evidencing an Annual Incentive
Award will be final, conclusive and binding.

The foregoing is intended only as a summary of the Program and is subject to and
qualified by reference to the Omnibus Plan. The award notice evidencing your
Annual Incentive Award, any appendices attached thereto, the terms and
conditions of the Program, and the Omnibus Plan set forth the terms and
conditions of your Annual Incentive Award. Except as otherwise expressly defined
herein, capitalized terms will have the meanings assigned to such terms under
the Omnibus Plan.



